Harris, J.
dissenting. This clearly is not a case within the statute of frauds. The question is, whether Boyd can maintain an action upon a promise made to Rowley for his *214benefit, the consideration for such promise moving from Rowley, and not from Boyd.
A writer in the American Jurist, cited in Barker v. Bucklin, states the rule in very explicit terms. “ It is now well settled, that, in general, if one person make a promise to another for the benefit of a third, the third may maintain an action upon it, though the consideration does not move from him." If the promise of Blunt to pay the debt of Rowley to his creditor, the now defendant, had been founded upon a then present consideration moving from Rowley to Blunt, then it is not denied that this action would be maintainable. Thus, if instead of allowing Blunt to retain the f 87, upon his promising to pay the debt specified, he had received the amount and immediately returned the same to Blunt, upon his promise to pay the same to the now defendant, then this action, it is admitted, could have been maintained. But I am entirely unable to discover any foundation for such a distinction, either in principle or in the adjudged cases. It is enough, I think, that the promise is founded on value received, and that value may as well consist in an existing indebtedness, as a consideration paid at the time of making the promise. It is true, the liability of Rowley to Boyd would still exist, but it has been repeatedly held that the continuance of such liability of the original debtor, is no objection to a recovery in such a case. Any consideration which would have been sufficient to sustain the promise, if it had been to pay Rowley instead of his creditor, will be sufficient to sustain the promise to pay the creditor.
But it may be said that if this action be sustained, Blunt may be subjected to a double liability: it is clear, however, that the payment of the debt to Boyd, would be an available defence against an action by Rowley. Suppose that in the case of Farley v. Cleveland, Farley had chosen to bring his action against Moon, his original debtor, can it be doubted that Moon, being obliged to pay the debt to Farley, might have maintained an action against Cleveland for the hay ? But the fact that Cleveland might then be made liable to Moon, furnished no answer to the action by Farley, on his promise to pay the debt. *215Nor in this case should the fact that Blunt might, upon his failure to pay, according to his promise, be liable to Rowley, constitute any ground of objection to an action by Boyd, upon an express promise to pay the debt.
Judgment reversed.